An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Gaunt

IN THE SUPREME COURT OF THE STATE OF NEVADA

THE STATE OF NEVADA, No. 66461
Appellant, ,-
va. WEED
MELVIN ALBERT SLINGER,
Rﬂspendent” FEE [33 2015

 

TRACIE Kt Ll EMAN
F 3‘ R COU
UT LERK

This is an appeal fmm a district murt nrder granting a

Second Juclicial District

ORDER DISMISSING APPEAL

pretrial 111.3th11 to dismiss criminal charges.

3 Court, Washoe County; Lidia Stiglich, Judge.
l
Appellant has ﬁled a notice of valuntary withdrawal Uf this

appeal. Cause appearing, we grant the matian andl
0RDER this appeal DISMISSED.

 

cc: Hon. Lidia Stiglich, District Judge
Attorney General/Carson City
Washoe County District Attcrney
Washee Caunty Public Defender
Washoe District Court Clerk

 I;